Case 1:21-mc-00501-PGG Document6 Filed 07/12/21 Page 1of1

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

FARHAD AZIMA
Plaintiff
Vv

AMIR HANDJANI
Defendant

To: The clerk of court and all parties of record

for the

Southern District of New York

Case No. 21-me-501 (PGG)

APPEARANCE OF COUNSEL

| am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Respondent Amir Handjani

Date: 07/12/2021

Deni! P FELy

Atforney's signature

Daniel P. Filor _
Printed name and bar number

Greenberg Traurig, LLP
200 Park Avenue
New York, New York 10166

Address

filord@gtlaw.com
E-mail address

(212) 801-6758

telephone munber

(212) 805-9258

FAN number
